Citation Nr: 0325754	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  98-19 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 until 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO rating decision that 
granted service connection for PTSD and assigned a 30 percent 
rating from March 13, 1997.  Subsequently, by a September 
1998 rating action, a 50 percent rating was awarded, 
effective from March 13, 1997.  This case was previously 
before the Board in November 1999 when it was remanded for 
additional development.

In a May 2002 decision, the Board awarded a 70 percent 
initial disability rating for PTSD from March 13, 1997.  The 
veteran challenged the Board's May 2002 decision before the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2002, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's May 2002 
decision.  The parties argued, in part, that because the 
Board awarded a 70 percent disability rating, the issue of 
entitlement to TDIU should have been addressed in the May 
2002 decision.  See Norris v. West, 12 Vet. App. 413 (1999) 
(a claim for TDIU is reasonably raised and must be considered 
when a claimant with a schedular rating that meets the 
minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control).  The 
parties also argued that the Board did not provide adequate 
reasons and bases with regard to why a 100 percent initial 
disability rating was not warranted.  In December 2002, the 
Court vacated the Board's decision in accordance with the 
joint motion to the extent that it denied a rating in excess 
of 70 percent for PTSD from March 13, 1997, and to the extent 
that it had failed to address the issue of entitlement to 
TDIU.  The case was remanded the case to the Board for 
further action.  Consequently, pursuant to the joint motion, 
the Board has re-characterized the issues on appeal as 
entitlement to an initial disability rating in excess of 70 
percent for PTSD, and entitlement to TDIU.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Given that the veteran has appealed from an original rating, 
the Board has characterized the rating issue on appeal as a 
claim for a higher evaluation of an original award.  Analysis 
of such an issue requires consideration of the rating to be 
assigned effective from the date of award of service 
connection--in this case, March 13, 1997.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by total 
occupational and social impairment due to possible thought 
blocking, psychotic symptoms, "hypnogogic" hallucinations, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living, 
and a disorientation as to time.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an initial disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9411) (2002).

2.  A claim of TDIU may not be considered.  38 C.F.R. § 
4.16(a) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

PTSD

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 50 
percent is warranted for any period of time since the award 
of service connection.

In the veteran's case, the pertinent evidence of record 
includes VA treatment records dated from March 1989 to August 
1996 that indicate that the veteran disclosed that he was 
having personality and discipline problems at work, as well 
as anxiety, intrusive thoughts, flashbacks, and memory 
impairment.  Treatment records indicate that he was oriented 
as to time, place, and person during that time.  Records from 
the Huntington Vet Center dated in September 1996 show that 
the veteran was diagnosed with moderate PTSD.  

VA treatment records dated in September 1996 show that the 
veteran exhibited PTSD symptoms, specifically, anxiety, 
depression, intrusive thoughts, and psychic numbing.  His 
mood appeared depressed, and his affect was broad.  Later 
that same month, his mood was appropriate, and his affect was 
broad.  The veteran denied suicidal or homicidal intentions 
or plans.  

VA treatment records dated from October 1996 to November 1996 
show that the veteran was diagnosed with moderate PTSD and 
depression features.  During this period, his mood was 
variously described as depressed and anxious.  Affect was 
described as broad.  Psychomotor agitation was noted.  

A psychological examination was performed for Social Security 
Administration (SSA) disability purposes in March 1997.  The 
veteran reported that he had been married twice, and had been 
married to his second wife since 1971.  He had three children 
and a good marriage.  He declined to discuss with the 
examiner his Vietnam experience and his Vet Center counseling 
sessions; however, the examiner determined that the veteran's 
treatment records did not suggest serious emotional or mental 
problems.  Upon mental status evaluation, the veteran was 
alert.  Dress was appropriate.  He exhibited good personal 
hygiene, and was oriented to time, person, place, and 
circumstances.  Speech was relevant and coherent, and the 
veteran had no problems with receptive or expressive 
language.  Mood was normal and affect was appropriate to 
content.  No psychomotor disturbances were noted.  He was in 
contact with reality and denied any experiences of psychotic 
thought disturbance.  He reported a history of suicidal 
ideation, but denied attempts.  There was no evidence of 
homicidal or aggressive tendencies.  Psychological test 
results showed that the veteran had no significant difficulty 
with cognitive abilities of memory, concentration, attention, 
or other processes.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 75.  He noted that 
there was no evidence of a clinically significant emotional 
or mental disorder.  The examiner noted that the veteran 
became tense when nervous, but this reaction appeared to be a 
healthy and normal physiological and emotional response.  The 
examiner noted that because the veteran refused to provide 
details regarding his Vet Center counseling and Vietnam 
experiences, the examiner could not provide any conclusions 
regarding the significance of his problems.  A review of the 
veteran's daily activities and social functioning revealed no 
limitations.  He found that the veteran got along well with 
others and showed no emotional or mental problem that would 
interfere with his being engaged in gainful employment on a 
sustained basis.  

The veteran was afforded a VA examination in April 1997.  He 
reported that he was involved in five or six bad events while 
in combat, including being subject to mortar and rocket 
attacks.  After discharge from service, he developed 
arthritis in his hands, back, and knees, and was forced to 
stop working.  The veteran gave a history of difficulty in 
getting along with people.  He reported a history of 
intrusive daytime thoughts and flashbacks.  He described 
himself as a loner, and stated that his marriage was average.  
He had an explosive temper and a history of verbal 
aggression.  He denied any physical aggression.  Upon 
examination, the veteran was found to be casually groomed.  
Eye contact was alert, and speech was normal and relevant.  
He was oriented to person, place, and time.  Memory was 
intact.  Mood was euthymic and affect was broad.  The veteran 
reported a history of suicidal and homicidal ideations, but 
denied suicidal and homicidal ideations on the date of the 
examination.  He denied any psychotic symptoms.  Impulse 
control appeared to be contained.  Insight and judgment 
appeared to be fair.  He was diagnosed with PTSD.  

In a July 1997 SSA Psychiatric Review, the veteran was found 
to have a slight degree of limitation with his activities of 
daily living, and a slight difficulty in maintaining social 
function.  He seldom had deficiencies of concentration 
resulting in a failure to complete tasks in a timely manner.  
The veteran never had episodes of deterioration or 
decompensation in a work-like setting which caused him to 
withdraw from that experience, or to experience an 
exacerbation of symptoms.  

A VA consultation report prepared by a clinical social worker 
in September 1997 reveals that the veteran was diagnosed with 
PTSD, chronic, severe, by history, as well as depression.  He 
was assigned a GAF score of 50. 

A psychological evaluation was performed in January 1998 for 
SSA disability purposes.  The veteran was alert, and he was 
dressed appropriately.  Personal hygiene was excellent, and 
he was oriented as to time, place, person, and circumstances.  
There were no problems with expressive or receptive language 
abilities, and memory processes were intact.  No psychomotor 
disturbances were noted.  He was in good contact with 
reality, and there was no evidence of thought disturbance, 
perceptual distortions, or paranoid thinking.  Suicidal 
ideation was noted, and the veteran reported that he was 
easily angered and aggressive at times.  Psychological test 
results revealed no evidence of deterioration or cognitive 
dysfunction.  The examiner assigned a GAF score of 75.  He 
found that although the veteran reported that he was 
diagnosed with PTSD, he presented no specific symptoms or 
problems associated with emotional or mental difficulties.  
Although this did not conclusively determine that the veteran 
did not have PTSD, the examiner found no evidence that would 
support a diagnosis of PTSD.  He noted that the veteran's 
functioning in daily activities and socialization remained 
the same as when he was previously examined in March 1997.  

VA mental health outpatient treatment notes prepared by a 
clinical social worker in February 1998 reveal that the 
veteran stated that he was spending his time traveling to see 
his daughters out of state.  The examiner noted that because 
tests performed on the veteran revealed that he did not 
suffer a heart attack, the veteran was suffering from panic 
attacks.  He also reported hearing gunshots, as well as his 
name being called.  The examiner noted that the veteran was 
becoming paranoid by thinking someone who was not there was 
watching him.  Dress was appropriate, and mood and affect 
were within normal limits.  Speech was relevant and coherent.  
He veteran denied suicidal or homicidal ideations, and showed 
some psychotic symptoms.  He had symptoms of insomnia, anger 
control problems, nightmares, social isolation, and problems 
dealing with authority.  The examiner noted that the 
veteran's lack of concentration prevented him from being 
employed because he was a danger to himself and others.  The 
examiner diagnosed the veteran with PTSD, chronic, severe, 
and major depression.  A GAF score of 45 was assigned.  

A VA examination was performed in July 1998.  The veteran 
denied a history of psychiatric hospitalizations and denied a 
history of suicide attempts.  He did indicate that he came 
close to shooting himself and his wife, but his wife talked 
him out of it.  He reported that he usually sat around the 
house during the day.  He babysat his granddaughter two to 
three times per week, and stated that she meant a lot to him.  
He did some housekeeping chores, and could go for walks.  He 
watched some television, and did a little hunting and 
fishing.  He had one friend whom he sometimes saw on 
weekends.  He reported that he blamed himself for his marital 
discord.  He reported that he heard people mumbling in the 
middle of the night, and would get up and check his house.  
He disliked crowds and people in general.  He experienced 
intrusive thoughts on a daily basis.  Upon examination, 
speech was coherent and relevant.  Thoughts were goal-
directed.  The veteran admitted to suicidal ideations for 
many years, but stated that he did not believe that he wanted 
to take his life.  He denied audiovisual hallucinations.  
Affect was appropriate, and mood was labile.  Cognitive 
functions were grossly preserved.  He was diagnosed with 
chronic PTSD, and was assigned a GAF score of 50.  The 
examiner noted that the veteran's GAF score for the previous 
year was 52.  

VA mental health outpatient treatment notes prepared by a 
clinical social worker during the period from August 1998 to 
September 1998 indicate that at one point the veteran 
reported that he had a fairly good family life.  He later 
reported that he had become frustrated with his son, and had 
loaded his gun, but his wife stopped him from doing anything.  
He stated that he isolated himself, and his wife did not like 
that.  He reported that he considered leaving his wife.  The 
social worker found that the veteran had bad nightmares that 
interfered with his everyday life.  The veteran reported that 
he was able to perform odd jobs.  There were no psychotic 
symptoms, and the veteran was at a low risk for suicide or 
homicide as long as he took his medication and worked out his 
problems with his wife.  A loss of concentration was 
reported.  Mood was variously described during this time as 
within normal limits and as slightly depressed with some 
anxiety.  Affect was described as broad, and later as 
blunted.  Speech was relevant and coherent, and dress was 
appropriate.  The social worker wrote that the veteran was a 
danger to himself and others in a work environment because of 
his bad back, and poor memory and concentration.  A GAF score 
of 39 was assigned in September 1998. 

In a November 1998 SSA decision, the veteran was found not to 
be disabled because of his PTSD for SSA purposes.  

VA mental health outpatient treatment records prepared by the 
veteran's clinical social worker in December 1998 indicate 
that the veteran reported that he was having problems dealing 
with his mother-in-law's terminal cancer.  He reported having 
strange thoughts because he was tired all of the time.  
Memory and concentration were poor, and were becoming worse.  
No psychotic symptoms were found.  The veteran was at low 
risk for suicide or homicide.  Mood was very depressed with a 
blunted affect.  Speech was relevant and coherent.  Dress was 
appropriate.  The examiner opined that the veteran was 
definitely unemployable, and assigned a GAF score of 41.

VA mental health outpatient treatment notes prepared by the 
veteran's clinical social worker dated in February 1999 
indicate that the veteran complained of distressing dreams at 
night.  When he awoke, he was unsure whether he had done the 
things in his dreams.  He reported nervousness, fatigue, and 
intrusive thoughts.  He had problems with anger control, 
flashbacks, and disassociation.  No psychotic symptoms were 
found.  The veteran was at low risk for suicide or homicide.  
His speech was relevant and coherent, and he was dressed 
appropriately.  The social worker felt that the veteran was 
unemployable, and assigned a GAF score of 37. 

VA mental health outpatient treatment notes prepared by the 
veteran's clinical social worker dated in April 1999 report 
that the veteran's mother-in-law, with whom the veteran was 
very close, was still sick.  The veteran reported that he had 
isolated himself at home.  He reported nightmares, 
flashbacks, and poor memory and concentration.  The social 
worker noted that this prevented the veteran from being safe 
in an industrial setting.  No psychotic symptoms were found.  
He was at low risk for suicide or homicide.  Mood was 
depressed with a flat affect, and speech was relevant and 
coherent.  He was dressed appropriately.  The examiner's 
assessment was that the veteran had PTSD, chronic and severe, 
and was permanently and totally disabled.  The VA staff 
psychiatrist concurred with this assessment.  

VA mental health outpatient treatment notes prepared by the 
veteran's clinical social worker in June 1999 indicate that 
the veteran reported having no interest in anything, and 
indicated that he wanted to participate in family activities 
but had no energy.  This caused friction in his family.  Upon 
examination, no psychotic symptoms were reported.  However, 
the examiner noted that the veteran's intrusive thoughts and 
flashbacks caused him to disassociate and therefore resembled 
psychotic symptoms.  He was at low risk for suicide or 
homicide.  Mood was anxious with a blunted affect.  Speech 
was relevant and coherent, and the veteran was dressed 
appropriately.  The clinical social worker reported that the 
veteran was totally and permanently disabled, and assigned a 
GAF score of 30.  However, in an addendum to the treatment 
record, a GAF score of 41 was assigned.

The veteran was afforded a Board hearing in June 1999.  He 
testified that he was reluctant to discuss all of his 
symptomatology with his medical providers for fear of being 
locked up.  He stated that he heard voices.  He stated that 
he refused to answer the phone or the doorbell at home.  He 
also reported that he became panicky once or twice per day.  
He stated that when he was once startled when driving a car, 
he jumped under the floorboard.  He had no friends who 
visited him, and his brother's and sister's families did not 
visit either.  He had suicidal thoughts once or twice per 
month.  He indicated that he did not help with the household 
chores, and stated that he saw his children and grandchildren 
once every two to three months.  When questioned by his 
representative about the date and the time, the veteran 
responded that he did not know what the date was.  His wife, 
a registered nurse, testified that the veteran was a danger 
to himself and to others.  She reported that the veteran had 
thrown an ashtray at her daughter's friend.  She reported 
that she had to instruct the veteran on what to eat and when 
to bathe.  She also stated that the veteran forgot to take 
his medications properly. 

VA treatment notes dated from January to March 2000 indicate 
that the veteran stated that he and his wife were getting 
along fairly well.  He reported that his depression had 
worsened, and that his flashbacks were bad.  Speech was 
coherent and relevant, and his mood and affect were 
depressed.  The veteran had some noted hesitation as he 
searched for words, perhaps due to thought blocking.  There 
was no evidence of suicidal or homicidal ideations or plans.  

Also of record is an April 2000 statement from the veteran's 
clinical social worker at the Huntington Vet Center.  The 
social worker indicated that the veteran suffered from 
chronic and severe PTSD symptoms, which affected his social 
and industrial functioning.  The veteran had been destroying 
property and wasting materials when he tried to work.  His 
nerves were worsening, and medication helped him minimally.  
The social worker reported that the veteran was totally and 
permanently disabled.  His GAF score was 39, and his GAF 
score over the previous year was 35.  

VA treatment notes indicate that, from April 2000 to June 
2000, the veteran reported intrusive thoughts, an irritable 
temper, a history of physical and verbal arguments, 
isolation, and insomnia.  He indicated that his problems had 
caused marital discord, and that his wife had called the 
police on him several times, and had left him.  He reported 
that his medications were helping, but reported drowsiness 
and decreased concentration.  Upon examination, the veteran 
was casually dressed and well groomed.  He was calm, 
cooperative, and well related.  He made good eye contact.  
Speech was within normal limits.  No psychomotor disturbances 
were reported.  Mood was euthymic with appropriate affect.  
Thoughts were within normal limits.  He reported no 
audiological or visual hallucinations, and also reported no 
suicidal or homicidal ideations.  

As stated above, the Board remanded the veteran's claim in 
November 1999 for additional development.  Among the 
development requested was a VA examination, which was 
performed in August 2000.  The veteran reported no 
psychiatric hospitalization or suicide attempts.  He 
indicated that he usually retreated to his deck during the 
day to sit.  He reported that he helped a little with the 
housework.  He babysat his granddaughter occasionally, and 
occasionally would go fishing by himself.  He no longer 
hunted because he was tired of killing.  He could perform the 
activities of daily living, but indicted that his wife had to 
choose his clothing for him.  His psychiatric symptoms 
included angry outbursts, decreased concentration, marital 
discord, relationship problems, anxiety around people, social 
isolation, "hypnogogic" hallucinations, bad dreams, and 
somatic complaints.  He reported that he was very close to 
his dog, and that his dog was his best friend.  He avoided 
crowds, and did not trust anyone outside of his family.  Upon 
examination, the veteran appeared to be well groomed.  
Behavior was cooperative, and speech was clear, coherent, and 
relevant.  Thoughts were goal-directed.  He admitted to 
suicidal ideations occasionally, once or twice a month for 
the past 10 to 15 years.  He reported no plans or intentions 
to harm anyone else.  He reported "hypnogogic" 
hallucinations of gun noises and voices.  Affect was 
appropriate, and mood was labile.  Cognitive functions were 
grossly preserved.  He was diagnosed with chronic PTSD, and 
was assigned a GAF score of 48, with a score of 50 for the 
past year.  The examiner noted that the veteran's significant 
anxiety, social isolation, increased autonomic arousal, and 
the reliving of his experiences through dreams and memories 
could be attributed to PTSD.  

Also of record is a statement dated in December 2000 from the 
veteran's clinical social worker at the Huntington Vet 
Center.  The social worker wrote that the veteran's poor 
memory and concentration would make him a danger to himself 
and others in an industrial setting.  His condition was 
worsening and affecting his everyday life.  His social and 
industrial functioning was greatly impaired, causing major 
depression, anxiety, and panic attacks that occurred four to 
five times per week.  He was no longer interested in 
relationships, and had problems with personal hygiene.  He 
quit working in 1996 due to his chronic and severe PTSD 
symptoms.  His GAF score was 35, with a score of 45 for the 
previous year.  The social worker wrote that the veteran was 
totally and permanently disabled due to his chronic and 
severe PTSD symptoms.  

VA treatment records reveal that in January 2001, the veteran 
reported nightmares and flashbacks.  He reported marital 
difficulties related to his temper.  His wife had disposed of 
all of his guns.  Upon examination, he was oriented to time, 
place, and person, and he was dressed appropriately.  Speech 
was within normal limits, and was rational and logical.  Mood 
was euthymic and affect was flat.  He reported a suicidal 
ideation with a plan in the previous year.  He denied 
delusions and psychosis.  He reported hearing gunshots and 
mumbling voices.   

VA treatment records reveal that in July 2001, the veteran 
reported that he recently took a fishing trip.  Upon 
examination, the veteran was alert and oriented as to time, 
place, and person, and his mood was slightly dysthymic.  
Affect was constricted.  No suicidal or homicidal ideations 
were voiced.  No delusions or gross psychosis was noted.  The 
examiner found that the veteran's condition was stable and 
assigned a GAF score of 51.  

VA treatment records reveal that from October 2001 through 
February 2002, the veteran reported that he was having 
problems remembering to take all of his medications as 
prescribed.  During this time, his condition was described as 
stable.  He was alert and oriented, and speech was coherent 
and relevant.  Thoughts were goal directed and cognition was 
intact.  Appearance was neat and clean.  Mood was described 
as euthymic.  He denied suicidal or homicidal ideations, 
suicide attempts, and psychosis.  He was assigned a GAF score 
of 52 in October 2001.  

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2002).  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

Applying these criteria to the facts of the present case, and 
granting the veteran the benefit of reasonable doubt in this 
matter, the Board finds that a 100 percent rating for the 
veteran's service-connected PTSD is warranted since March 13, 
1997. 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2002); see 
Fenderson, supra.  

The evidence of record does not establish that the veteran 
precisely meets the criteria listed for a 100 percent 
disability rating.  Indeed, a partial list of the veteran's 
symptoms, as documented in the record, would be consistent 
with a 70 percent rating.  The evidence shows a history of 
suicidal ideations for many years and a few suicide plans.  
The veteran also had impaired impulse control in that he 
experienced angry outbursts.  The veteran reported having 
difficulty in adapting to stressful circumstances in that he 
had problems getting along with people; he had had discipline 
problems at work, he had problems with authority, and he 
tended to waste materials at work.  He also exhibited an 
inability to establish and maintain effective relationships.  
He reported that he no longer had any friends, and his 
behavior had caused marital discord.  His wife left him at 
one point.  Although he reported that he sometimes babysat 
one granddaughter, he also indicated that he did not see his 
other children and grandchildren but a few times a year.  The 
one child who was living at home had frustrated him to the 
extent that he had loaded a gun.  His friend and his siblings 
did not visit.  He described his dog as his best friend, and 
indicated that he was socially isolated.  He reported that he 
went fishing, but he appeared to engage in that activity 
alone.  Nevertheless, this is not the end of the analysis.

The Board does find that the totality of the evidence, and 
resolving reasonable doubt in favor of the veteran, supports 
a conclusion that the veteran was 100 percent disabled from 
March 13, 1997.  Thus, the evidence tends to establish that 
there has been total occupational and social impairment.  The 
evidence shows that the veteran has had possible thought 
blocking and psychotic symptoms.  He has had "hypnogenic" 
hallucinations, and has indicated several times that he hears 
gunshots or voices when people are not around.  A VA examiner 
indicated that the veteran was becoming paranoid by thinking 
that someone who was not there was watching him.  The veteran 
demonstrated inappropriate behavior when he destroyed 
property at work and threw an ashtray at his daughter's 
friend.  He also jumped under a floorboard when driving a 
car.  His wife, a registered nurse, has indicated that the 
veteran was a danger to himself and others.  She had had to 
call the police several times.  The veteran indicated that he 
cannot get along with people, and has been involved in 
several recent angry outbursts.  The veteran had a history of 
verbal and physical aggression, and came close to shooting 
both his son and his wife.  His wife had to remove all of his 
guns from the home.  His wife had left him at one time, and 
his suicidal thoughts are well documented.  In fact, although 
the veteran has indicated that he has had suicidal thoughts 
once or twice per month, he has also indicated that these 
thoughts have persisted for 10 to 15 years.  The evidence 
indicates that the veteran was a low risk for suicidal or 
homicide as long as he took his medications; however, the 
veteran's wife reported that the veteran did not take his 
medications properly.  The veteran also had an intermittent 
inability to perform activities of daily living as he has 
neglected his personal appearance and hygiene to the extent 
that his wife had to instruct him on when to bathe, what to 
wear, and when to eat.  The evidence of record also indicates 
that the veteran was disoriented as he had had difficulty 
remembering the date or the time.  Furthermore, he was unable 
to remember to take his medicines properly.  In addition, 
although the veteran has indicated that he has performed odd 
jobs, there is no indication that his work has been gainful.  
Furthermore, the Board notes that there are several entries 
of record which indicate that the veteran was unemployable.  
Although many of these findings were made by the veteran's 
clinical social worker, the Board notes that a VA staff 
psychiatrist had concurred with the finding that the veteran 
was totally disabled.  

The Board notes that the veteran testified that he was not 
completely open with his treating physicians regarding the 
severity of his symptoms for fear of being put in jail.  
Therefore, the Board attaches significant weight to the 
credible hearing testimony of the veteran regarding the 
severity of the symptoms that he experiences.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

With regard to the wide range of GAF scores included in the 
evidence of record, the Board notes that the variation in GAF 
scores may be explained by the variation of medical history 
given to the examiners.  In this regard, the Board notes that 
in both SSA examinations, the veteran appeared reluctant to 
fully discuss his symptomatology.  Additionally, at the June 
1999 Board hearing, the veteran testified that he was 
reluctant to discuss all of his symptomatology with his 
medical providers for fear of being locked up.  Nevertheless, 
the record indicates that the veteran has continued to 
receive regular therapy from VA with no significant 
improvement in his overall psychiatric status.  Therefore, 
the Board finds the language and descriptions given to 
explain the veteran's disability picture more persuasive than 
the specific GAF scores assigned, and finds, for the reasons 
set forth above, that the veteran's difficulties more closely 
approximate the criteria for a 100 percent rating.  See 
38 C.F.R. § 4.126 (2002) (an evaluation is to be assigned 
based on all the evidence rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).  Indeed, it is the criteria for 
the 100 percent rating that specifically refer to 
disturbances akin to many of those experienced by the 
veteran-problems with hallucinations, a danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, etc.  Consequently, the Board 
finds that his symptoms are best represented by the criteria 
for the 100 percent rating.  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).  
Further, the point was again made that the severity of the 
effects of a mental disorder determine the rating, and that 
to be assigned a 100 percent rating, a mental disorder must 
cause total occupational and social impairment.  Id.  

Therefore, given the clinical assessments made, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 100 percent 
rating-total occupational and social impairment.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for PTSD throughout the pendency of the veteran's 
appeal.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2002); see 
Fenderson, supra. 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  

As noted in 38 C.F.R. § 4.16(a), when a veteran is in receipt 
of a 100 percent schedular rating he is not eligible for a 
TDIU rating.  Green v. West, 11 Vet. App. 472, 476 (1998); 38 
C.F.R. § 4.16(a) (2002).  By the Board's present decision, a 
total schedular rating has been granted effective from the 
date service connection was awarded.  Accordingly, the 
veteran's claim for TDIU benefits must be dismissed as moot.

ORDER

An increased (100 percent) schedular rating for PTSD is 
granted from March 13, 1997, subject to the laws and 
regulations governing the award of monetary benefits.

The claim of entitlement to TDIU benefits is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

